Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 7/26/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-4, 6-11, and 13-15.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.

Applicant Argument Summary regarding Claim 1 and 11: The 112(b) rejection is improper because the allegedly functional claim language were not analyzed according to section MPEP 2173.05(g).

Examiner Response: The primary inquiry is whether the boundaries of the claim are clear and precise. The functional limitation is not clear and precise because the scope of the warpage-reducing structure is unclear. That makes it so that the boundary is not well-defined, from the perspective of a person having ordinary skill in the art. It is not clear how the claimed result (warpage < 200 microns) is achieved by the structure recited because many prior art references have a structure that anticipates the claimed structure.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The term recited “thickness” is used similarly to surfaces, which is inappropriate in view of the changes to claim 1. The examiner suggests reciting a coupling to the sidewall.

Claim 10 is objected to because of the following informalities:  
Line 6 contains a space that is underlined between the words “compound is” and this should be corrected.

Claim 15 is objected to because of the following informalities:  
Line 4 contains a space that is underlined between the words “the sidewall” and this should be corrected.

Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 11 are rejected for describing the result achieved (“reduced warpage”) without describing a corresponding structure that would necessarily (or obviously) cause that result. It is true that “functional language” is not categorically improper; however it must be clear to a person having ordinary skill in a given art how a recited structure achieves the claimed result. Similarly claim 2 teaches the result of “warpage of the semiconductor die is less than 25 microns” but does not provide a detailed structure for how that is achieved.
On the other hand, if the applicant can establish that the recited structure necessarily/obviously does provide the claimed result (warpage < 200 microns), then the prior art references provided by the examiner below are sufficient to anticipate/render-obvious the corresponding function/result.

The claims are rejected on the basis that they depend from claims 1 and 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanimoto (US # 20140070428).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Tanimoto teaches a semiconductor device comprising:
a semiconductor die (die 6A) comprising a first largest planar surface (top), a second largest planar surface (bottom) and a sidewall comprising a thickness between the first largest planar surface and the second largest planar surface (shown); and
a permanent die support structure (7) comprising a mold compound (resin; [0025]) coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof (shown on top and side);
wherein the thickness is between 0.1 microns and 125 microns ([0015]); and
wherein a warpage of the semiconductor die is less than 200 microns ([0030] teaches a 70 microns-or-less warpage) through the coupling of the permanent die support structure to the one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof.

Regarding Claim 6, Tanimoto teaches the device of claim 1, wherein a perimeter of the semiconductor die comprises a closed shape (the perimeter appears to be closed).

Regarding Claim 7, Tanimoto teaches the device of claim 1, wherein the permanent die support structure comprises a perimeter comprising a closed shape (the perimeter of part 7 appears to be closed).

Regarding Claim 8, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Tanimoto teaches the device of claim 1, further comprising a second permanent die support structure (13) coupled to one of the first largest planar surface, the second largest planar surface, the thickness, or any combination thereof (sidewall is in contact).

Regarding Claim 9, Tanimoto teaches the device of claim 1, wherein the permanent die support structure comprises two or more layers (7 and 13).


Claims 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mahler (US # 20170221857).

Regarding Claim 10, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Mahler teaches a die support structure comprising:
a mold compound (102 and 704) configured to be permanently coupled with a semiconductor die (100) comprising a first largest planar surface (top), a second largest planar surface (bottom) and a sidewall (shown) comprising a thickness between the first largest planar surface and the second largest planar surface;
wherein the mold compound is configured to be coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof (shown coupled to the sidewalls and above the top surface), and
wherein the thickness of the semiconductor die is between 0.1 microns and 19 microns ([0018] teaches a 5-micron thickness).

Regarding Claim 13, Mahler teaches the die support structure of claim 10, wherein the mold compound is not a polyimide ([0062]).

Regarding Claim 14, Mahler teaches the die support structure of claim 10, wherein the mold compound comprises a perimeter comprising a closed shape (the perimeter of part 102 appears closed).

Regarding Claim 15, Mahler teaches the die support structure of claim 10, wherein the mold compound is a first portion (704) of material and further comprising a second portion (102) of material configured to be coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof (shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (US # 20140070428) in view of Hua (US # 20040188817).

Regarding Claim 3, although Tanimoto discloses much of the claimed invention, it does not explicitly teach the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is at least 6 mm by 6 mm.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hua teaches chips wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is at least 6 mm by 6 mm ([0039-40] and Figs. 5-7).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the chip geometry taught in Tanimoto, as suggested by Hua. Specifically, the modification suggested by Hua would be to employ a device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is at least 6 mm by 6 mm. The rationale for this modification is that small rectangular chips provides a couple advantages; straight lines can be easily cut and small sizes are more portable. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of micro-sized chips are well known in the art (see MPEP 2144.01). 


Regarding Claim 4, although Tanimoto discloses much of the claimed invention, it does not explicitly teach the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is 211 mm by 211 mm or smaller.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hua teaches chips wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is 211 mm by 211 mm or smaller ([0039-40] and Figs. 5-7).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the chip geometry taught in Tanimoto, as suggested by Hua. Specifically, the modification suggested by Hua would be to employ a device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is 211 mm by 211 mm or smaller. The rationale for this modification is that small rectangular chips provides a couple advantages; straight lines can be easily cut and small sizes are more portable. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of micro-sized chips are well known in the art (see MPEP 2144.01). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mahler (US # 20170221857) in view of Tanimoto (US # 20140070428).

Regarding Claim 11, although Mahler discloses much of the claimed invention, it does not explicitly teach the device of claim 10, wherein the mold compound is configured to, through coupling to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof, reduce a warpage of the semiconductor die to less than 200 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Tanimoto teaches a similar device wherein a mold compound is configured to, through coupling to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof, reduce a warpage of the semiconductor die to less than 200 microns (see the rejection of claim 1, especially Tanimoto at [0030] teaching a 70 microns-or-less warpage).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the structure taught in Mahler, as suggested by Tanimoto. Specifically, the modification suggested by Tanimoto would be to employ a mold compound that is configured to, through coupling to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof, reduce a warpage of the semiconductor die to less than 200 microns. The rationale for this modification is that reduction in warpage provides chips that perform predictably, both mechanically and electrically. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of warpage reduction are well known in the art (see MPEP 2144.01).

Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US # 20200312762).

Regarding Claim 10, Chew teaches a die support structure comprising:
a mold compound (205) configured to be permanently coupled with a semiconductor die (100) comprising a first largest planar surface (top surface), a second largest planar surface (bottom surface near carrier 400) and a sidewall (vertical wall that connects the top and bottom) comprising a thickness between the first largest planar surface and the second largest planar surface (shown);
wherein the mold compound is configured to be coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof (it appears to be coupled to each of those in Fig. 6A); and

Although Chew discloses much of the claimed invention, it does not explicitly teach the die support structure wherein the thickness of the semiconductor die is between 0.1 microns and 19 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the thickness, taught in Chew. Specifically, the modification suggested Chew [0002] is employing a device with a decreased size: even wherein the thickness of the semiconductor die is between 0.1 microns and 19 microns. Chew discloses the claimed invention except for the specific ultra-thin die recited above. Nonetheless it would have been an obvious matter of design choice to utilize such a thin die since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In this case, every semiconductor design seeks to shrink the sizes down to minimal dimensions, thus limiting a device to a small dimension is obvious without more limitations on how the structure is possible.

Regarding Claim 13, Chew teaches the die support structure of claim 10, wherein the mold compound is not a polyimide (see [0099]).

Regarding Claim 14, Chew teaches the die support structure of claim 10, wherein the mold compound comprises a perimeter comprising a closed shape (see Fig. 6B).

Regarding Claim 15, Chew teaches the die support structure of claim 10, wherein the mold compound is a first portion (top most portion of 205) of material and further comprising a second portion (portion of 205 coupled to the sidewall of wafer 100) of material configured to be coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899